August 3, Mr. Larry E. Ott[Address redacted] Dear Larry: This letter confirms our mutual understanding of your employment as an elected officer and Senior Vice President, Human Resources with ArvinMeritor, Inc. (“Company”). If you accept the terms of this letter, please return a signed copy to me. Base Salary You will continue to receive your current monthly base salary in accordance with Company payroll practices. Your performance will be assessed at the end of each performance year against both your annual goals and objectives and the Company’s performance.
